


110 HR 5572 IH: Helping Communities Act of

U.S. House of Representatives
2008-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5572
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2008
			Mr. Moran of Virginia
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To stimulate the economy of the United States by
		  providing assistance to States for foreclosure mitigation counseling activities
		  and increased community development block grant assistance.
	
	
		1.Short titleThis Act may be cited as the
			 Helping Communities Act of
			 2008.
		2.Assistance to
			 States for foreclosure mitigation counseling
			(a)In
			 generalThe Secretary of the Treasury shall make grants to the
			 States for providing foreclosure-mitigation counseling to homeowners of
			 owner-occupied single family homes with mortgage loans in default or in danger
			 of default. Such counseling activities shall be designed to prevent or mitigate
			 foreclosure and result in the long-term affordability of the mortgage retained
			 or resulting pursuant to the activity or another positive outcome for the
			 homeowner.
			(b)TimingThe
			 Secretary shall make all grants under this section not later than the
			 expiration of the 90-day period beginning on the date of the enactment of this
			 Act.
			(c)RegulationsBefore
			 the expiration of the period referred to in subsection (b), the Secretary shall
			 issue regulations to carry out this section, which shall prescribe criteria
			 for—
				(1)allocation of the
			 entire amount made available for grants under this section among the
			 States;
				(2)eligible use of
			 such amounts; and
				(3)eligibility of
			 entities to provide foreclosure-mitigation counseling activities with such
			 amounts.
				(d)Requirement for
			 nonprofit assistanceEach State that receives a grant under this
			 section shall provide not less than 95 percent of the grant amounts to
			 nonprofit entities for the provision of foreclosure-mitigation counseling in
			 accordance with subsection (a).
			(e)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
				(1)Nonprofit
			 entityThe term nonprofit entity means any private
			 organization or entity that—
					(A)is organized under
			 State or local law;
					(B)has no part of its
			 net earning inuring to the benefit of any member, founder, contributor, or
			 individual; and
					(C)complies with
			 standards of financial accountability acceptable to the Secretary.
					(2)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
				(3)StatesThe
			 term States means the States of the United States, the District
			 of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern
			 Mariana Islands, Guam, the Virgin Islands, American Samoa, and any other
			 territory or possession of the United States.
				(f)Authorization of
			 FundsThere is authorized to be appropriated to the Secretary for
			 grants under this section $500,000,000 for fiscal year 2008.
			3.Increased
			 community development block grant assistanceThere is authorized to be appropriated for
			 community development block grant assistance under section 106 of the Housing
			 and Community Development Act of 1974 (42 U.S.C. 5306) $500,000,000 for fiscal
			 year 2008. The amounts authorized to be appropriated under this section are in
			 addition to amounts made available for such purpose for such fiscal year under
			 the Consolidated Appropriations Act, 2008 (Public Law 110–161).
		
